Title: To John Adams from James Bowdoin, 12 January 1786
From: Bowdoin, James
To: Adams, John


     
      sir,
      Boston January 12th. 1786
     
     I am honored by your Excellency’s Letter of the 2d. of Sept. by Mr. Storer.
     The navigation Act of Massachusetts having been found to militate with the french treaty of commerce, & to exclude our fish from the Levant by excluding the subjects of the italian & other states coming with their Vessels for it, when our own in attempting to carry it to them would be intercepted by the Algerines, it was judged expedient to repeal it in part: so that it now operates in full force, only against the subjects of great Britain & their property. A Copy of the repealing Act will be sent to you, & also of an Act passed by the Legislature of Rhode Island at their last Session—
     I have transmitted copies of our repealing Act to the Executives of the several States, & warmly urged a similitude of measures, without which the United States cannot hope to bring about an alteration in the commercial System of Britain—
     That System, in my idea of it, is clearly opposed to her own interest considered in all its parts, & in a complex view of it. It is very true, their encouragement of their whale fishery, by suffering the alien duty on oil to depress ours, will encrease their shipping in this branch, encrease their seamen, & in several other ways be advantageous to them. To a person, that looks no further, it would appear, that this was good policy, & the goodness of it would be inferred from the advantages arising. But when he should extend his view, & see how that stoppage of the American whale fishery, by depriving the Americans of so capital a mean of paying for the woolen Goods they used to take of Britain, must at the same time occasion the American demand to cease or be proportionably diminished, not to mention the risk of a change or deviation of the trade from the old channel, he will calculate the national profit & loss, that arises from that stoppage—
     
     
      
       3000 tons of oil was the usual annual quantity produced by the Whalemen at Nantucket: all of which was shipped to England at an average price of 35£ per ton making about
       £105.000 Stg.
      
      
       The whole of which went to pay for & purchase a like amount of woolens & other british goods: nine tenths of the value of which are computed to arise from the labor of the manufacturer, & to be so much clear gain to the nation: the other tenth therefore being deducted gives the national gain rising from the industry of the Nantucket Whalemen, & the American capital employed in that business. vizt. £94,500
         10,500
      
      
       
         94,500
      
     
     without the nation’s paying a shilling for the risk of insurance or any other risk whatever.
     
      
         On the change of trade, pursuant to the new regulations, the british Merchants must employ a large capital in the Whale fishery, whose products we will suppose, equal to that of the Nantucket  
       £105:000 Stg.
      
     
     They will have made an exceeding good voyage if the whole of that sum should be equal to one half of the cost of the outfits: though from many of the vessels not meeting with Fish, & from a variety of accidents, to which such a voyage is subject, it probably would not be a quarter. The whole of the product goes towards payment of the outfits & charges of the voyage, & a large sum must be advanced for the second Voyage &c.—
     Now altho’ this mode of commerce would be productive of some national benefits, yet considered in a comparative view with the benefits resulting from the former mode they would be found of little importance.
     A like comparison may be made with other branches of commerce, particularly the british West Indian, & the result will be found the same: For the sake then of gaining pence & farthings, Britain is sacrificing Pounds by her new regulations of Trade.— She has a right to see for herself: but unhappily, resentment & the consequent prejudices have so much disordered her powers of vision, that it requires the skilful hand of a good political optician, to remove the obstructing films. If she will not permit the application of your couching instruments, or if applied, they can work no effect, the old lady must be left to her fate, & abandoned as incurable.—
     
     But it is to be hoped, not so much on her account as our own, that they may be successful.— One ground of hope is the private negociation, which Mr Nathl. Barrett is gone to France to perfect & execute, relative to their taking our whale oil duty free, & in lieu of it giving at an agreed rate, according to their quality, such french manufactures as are best suited to our market: excepting a certain proportion of the oil, which must be paid for by bills of exchange, to raise money for the men engaged in the voyage.— About two months ago, Mr. Barrett sailed for France, with letters for Mr Jefferson & the Marquis de la Fayette, & if he succeeds, a great revolution in trade will probably be the consequence: & France, on the principle of reciprocal benefit, exclude Britain from all trade with America. This appears to me so probable, that if you could impress the british Ministry with the same idea, you would find little difficulty to bring about a commercial treaty with them, perfectly agreeable to your own mind, & to the wishes of the United States. An interchange of a few letters on this subject with Mr. Jefferson would give you the present state of the negociations.—
     With the most perfect regard, / I have the Honor to be, / Sir, / Your Excellency’s / Most Obedt. hble. Servt.
     
      James Bowdoin
     
    